Opinion filed January 4, 2008











 








 




Opinion filed January 4, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00347-CR
                                                    __________
 
                               ANTWAN DUMOND LOUIS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 42nd District Court
                                                          Taylor
County, Texas
                                                  Trial
Court Cause No. 22834-A
 

 
                                                                   O
P I N I O N
Antwan
Dumond Louis has filed in this court a motion to dismiss his appeal.  The
motion is signed by both appellant and his counsel.  The motion is granted, and
the appeal is dismissed.
 
PER CURIAM
 
January 4, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.